Citation Nr: 0735933	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-06 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain syndrome and wedging of the thoracic spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of tendon repair of the left foot.

3.  Entitlement to service connection for optic nerve atrophy 
of the left eye.

4.  Entitlement to service connection for a respiratory 
disability, including as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

(Consideration of the claim of entitlement to service 
connection for optic nerve atrophy of the left eye is 
deferred pending completion of the development addressed in 
the remand below.)


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by an 
October 1997 Board decision.  

2.  The evidence received since the October 1997 Board 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for low back 
pain syndrome and wedging of the thoracic spine.

3.  Service connection for residuals of tendon repair of the 
left foot was denied by a May 1995 rating decision.  The 
veteran did not appeal the denial.

4.  The evidence received since the May 1995 rating decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of tendon repair of the left foot.

5.  The veteran does not have a respiratory disability that 
is attributable to military service, including asbestos 
exposure.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for low back 
pain syndrome and wedging of the thoracic spine has not been 
received.  38 U.S.C.A. §§ 101, 1131, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of tendon repair of the left foot has not been received.  
38 U.S.C.A. §§ 101, 1131, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

3.  The veteran does not have a respiratory disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed a claim of entitlement to 
service connection for low back pain syndrome and wedging of 
the thoracic spine in December 1994.  The RO also considered 
a claim of entitlement to service connection for residuals of 
tendon repair of the left foot.  The claims were denied in a 
May 1995 rating decision.  Notice of the denial and of 
appellate rights was provided in May 1995.  The veteran did 
not appeal with regard to the left foot claim.  The denial 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2007).  The veteran appealed the denial of entitlement to 
service connection for low back pain syndrome and wedging of 
the thoracic spine.  The claim was denied by an October 1997 
Board decision.  See 38 C.F.R. § 20.1100 (2007).  As a 
result, claims of service connection for low back pain 
syndrome and wedging of the thoracic spine and residuals of 
tendon repair of the left foot may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last prior adjudications--May 1995 for 
the left foot disability and October 1997 for the back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Back Disability

The veteran initiated his claim for service connection for 
low back pain syndrome and wedging of the thoracic spine in 
December 1994.  As noted above, the veteran's claim was 
denied in an October 1997 Board decision.  The evidence of 
record at the time of the October 1997 Board decision 
consisted of the veteran's service medical records (SMRs), 
private treatment reports from Baptist Regional Medical 
Center dated in July 1987, private treatment reports from 
University of Tennessee Memorial Hospital dated from November 
1993 to December 1993, private treatment reports from 
S. Frame, M.D., dated in December 1993, private treatment 
reports from J. Gotcher, Jr., D.M.D., Ph.D., dated from 
December 1993 to January 1994, a VA general medical 
examination report dated in January 1995, a VA neurological 
examination report dated in January 1995, an April 1996 
Social Security Administration (SSA) disability award, a VA 
spine examination report dated in September 1996, and a VA 
addendum opinion dated in January 1997.   

The veteran's SMRs revealed complaints of back pain and a 
diagnosis of muscle strain in January 1986.  The veteran was 
involved in a motor vehicle accident in March 1987.  At that 
time he was reported to have multiple aches and pains, 
including diffuse tenderness in his back.  Later in March 
1987, the veteran was seen for complaints of back pain and 
assessed with low back strain.  The March 1987 separation 
examination did not reveal any defects of the spine and the 
veteran did not report any such problems on the report of 
medical history prepared in conjunction with the separation 
examination.  

The treatment reports from Baptist Medical Center did not 
reveal treatment for a back disability.  

The treatment reports from University of Tennessee Memorial 
Hospital reveal treatment for injuries sustained in a motor 
vehicle accident in November 1993.  The injuries included 
abrasions on the veteran's back.  

The treatment records from Dr. Frame revealed an examination 
pertaining to scalp and facial injuries and multiple 
abrasions sustained in a motor vehicle accident.  

The treatment reports from Dr. Gotcher were unrelated to any 
treatment for a back disability.  

The January 1995 VA general medical examination revealed that 
the veteran was status-post motor vehicle accident in 1986 
with low back injury, status-post motor vehicle accident in 
November 1993 with head injury, and chronic low back pain 
syndrome secondary to both accidents.  

The January 1995 VA neurological examination revealed a 
diagnosis of chronic low back pain without any objective 
evidence of radiculopathy.  

The April 1996 SSA award reveals that the veteran was awarded 
SSA disability benefits due to a head injury with loss of 
vision sustained in a motor vehicle accident in November 
1993.  

The September 1996 VA examination revealed a diagnosis of 
lumbosacral pain; mechanical type low back pain with no 
apparent neurologic involvement.  The examiner opined that 
most of his back pain was likely secondary to his post-
service motor vehicle accident.  

The January 1997 addendum included an opinion which stated 
that there did not seem to be any findings or abnormalities 
at the September 1996 VA examination that were at least as 
likely as not due to the in-service accident as opposed to 
other causes including post-service accidents.  He concluded 
that there was nothing to indicate that the veteran's pain 
could be from the in-service accident or from before the 
accident.  

The Board reviewed the evidence and determined that service 
connection was not in order.  The Board determined that there 
was no competent evidence of a back disorder related to an 
incident of the veteran's military service and the claim was 
denied in an October 1997 Board decision.  

The veteran submitted an application to reopen his claim for 
service connection for low back pain syndrome and wedging of 
the thoracic spine in August 2002.  Evidence received since 
the October 1997 Board decision consists of private treatment 
reports from University of Tennessee Memorial Hospital dated 
from November 1993 to December 1993, private treatment 
reports from Marymount Medical Center dated from January 2002 
to February 2002, private treatment reports from Cardinal 
Hill Healthcare System dated from March 1995 to January 2003, 
a June 2003 VA eye examination report, and VA outpatient 
treatment reports dated from June 2002 to September 2005.

The treatment reports from the University of Tennessee 
Memorial Hospital are duplicative of the records considered 
at the time of the October 1997 Board denial.  

The records from Marymount Medical Center are new in that 
they were not of record before; however, they are not 
material.  The records are unrelated to treatment for a back 
disability. 

The treatment reports from Cardinal Hill Healthcare System 
are new in that they were not of record before; however, they 
are not material.  The records reveal only that the veteran 
continued to have complaints of low back pain.  This provides 
no new information regarding any possible relationship to 
military service.

The June 2003 VA eye examination report is new in that it was 
not of record before; however, it is not material.  The 
records were unrelated to a back disability.  

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  The 
records reveal that the veteran continued to have complaints 
of low back pain, which as noted above does not tend to prove 
any relationship to service.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since October 1997 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already addressed in 1997.  The veteran's claim was denied in 
October 1997 because the Board found no evidence of a back 
disability related to the veteran's period of service.  Since 
the October 1997 denial, the veteran has submitted evidence 
of treatment for back pain.  None of the newly received 
records provides a nexus between the veteran's current 
problems and his military service.  In other words, the newly 
received evidence merely shows that the veteran has low back 
pain, something that was already shown in 1997.  The evidence 
falls short of raising a reasonable possibility of 
substantiating the claim.  To substantiate a claim of service 
connection, there must be some nexus between current 
disability and military service.  Without some evidence 
tending to prove such a nexus, the information received since 
the prior final denial may not be considered new and material 
evidence.  In the absence of new and material evidence, the 
veteran's claim is not reopened.

Left Foot Disability

A claim of entitlement to service connection for residuals of 
tendon repair of the left ankle was denied in a May 1995 
rating decision.  The evidence of record at the time of the 
May 1995 rating decision consisted of the veteran's service 
medical records (SMRs), private treatment reports from 
Baptist Regional Medical Center dated in July 1987, private 
treatment reports from University of Tennessee Memorial 
Hospital dated from November 1993 to December 1993, private 
treatment reports from S. Frame, M.D., dated in December 
1993, private treatment reports from J. Gotcher, Jr., D.M.D., 
Ph.D., dated from December 1993 to January 1994, a VA general 
medical examination report dated in January 1995, and a VA 
neurological examination report dated in January 1995.

The veteran's SMRs were negative for any reference to 
treatment, complaints, or a diagnosis of any disability of 
the left foot. 

The treatment reports from Baptist Medical Center revealed 
treatment for a tendon laceration of the left foot in July 
1987.  The reports indicated that the veteran fell while 
running and struck his left foot against stone.  The veteran 
underwent a tendon repair of the extensor tendons of the 
great toe.  

The treatment reports from University of Tennessee Memorial 
Hospital reveal treatment for injuries sustained in a motor 
vehicle accident in November 1993.  The treatment reports do 
not reveal treatment for any injuries to the left foot.  

The treatment records from Dr. Frame were negative of any 
reference to treatment for a left foot disability.  

The treatment reports from Dr. Gotcher were unrelated to any 
treatment for a left foot disability.  

Both VA examination reports dated in January 1995 were 
negative for a diagnosis of a left foot disability.  

The RO denied the claim in May 1995.  The RO determined that 
there was no evidence of left foot trauma or pathology in 
service and the private treatment reports from Baptist 
Regional Medical Center documented a left foot injury related 
to an injury incurred in July 1987 after the veteran 
separated from service.  The RO concluded that any left foot 
disability to include scarring was the result of a left foot 
injury sustained following release from active duty.  

The veteran submitted an application to reopen his claim for 
service connection for residuals of a tendon repair of the 
left foot in August 2002.  Evidence received since the May 
1995 rating decision consists of private treatment reports 
from University of Tennessee Memorial Hospital dated from 
November 1993 to December 1993, private treatment reports 
from Marymount Medical Center dated from January 2002 to 
February 2002, private treatment reports from Cardinal Hill 
Healthcare System dated from March 1995 to January 2003, a 
June 2003 VA eye examination report, and VA outpatient 
treatment reports dated from June 2002 to September 2005.

The treatment reports from the University of Tennessee 
Memorial Hospital are duplicative of the records considered 
at the time of the May 1995 denial.  

The records from Marymount Medical Center are new in that 
they were not of record before; however, they are not 
material.  The records are unrelated to treatment for a left 
foot disability. 

The treatment reports from Cardinal Hill Healthcare System 
are new in that they were not of record before; however, they 
are not material.  The records are unrelated to treatment for 
a left foot disability. 

The June 2003 VA eye examination report is new in that it was 
not of record before; however, it is not material.  The 
records were unrelated to a left foot disability.  

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  The 
records reveal that the veteran was status-post left foot 
injury secondary to an injury in the 1980s, information that 
was previously shown.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since May 1995 does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already established in 1995.  The veteran's claim was denied 
in May 1995 because the Board found no evidence of a left 
foot disability in service nor any evidence that a laceration 
of the left foot was related to service as it was sustained 
after the veteran separated from service.  None of the newly 
received records provide a nexus between the any current 
problems with his left foot and his military service.  In 
other words, the newly received evidence merely refers to a 
left foot injury in the 1980s, something that was already 
shown in 1995.  The evidence falls short of raising a 
reasonable possibility of substantiating the claim.  To 
substantiate a claim of service connection, there must be 
some nexus between current disability and military service.  
Without some evidence tending to prove such a nexus, the 
information received since the prior final denial may not be 
considered new and material evidence.  In the absence of new 
and material evidence, the veteran's claim is not reopened.

Respiratory Disability

The SMRs associated with the claims do not reveal any 
evidence of treatment for or a diagnosis of any disability of 
the lungs or chest.  In an undated medical surveillance 
questionnaire the veteran reported exposure to asbestos in 
vocational school in August 1983 to June 1984, prior to his 
entrance into service.  The March 1987 separation examination 
revealed no abnormalities of the lungs or chest.  An April 
1987 chest x-ray revealed no significant chest abnormality.  

A January 1995 VA examination revealed that the veteran's 
lungs were clear to auscultation bilaterally.  The veteran 
did not report any respiratory disability at that time.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 2002 to September 2005.  In September 
2002 the veteran reported complaints of a cough productive of 
sputum and one episode of hemoptysis one week prior to the 
examination.  The veteran also reported shortness of air 
since he quit smoking.  The records reflect that the veteran 
had a twenty-five year history of smoking two to three packs 
per day and that he had quit smoking one week prior to his 
examination.  A chest x-ray was ordered to rule out 
infiltrate.  A September 2002 x-ray revealed no acute 
infiltrate or pulmonary mass.  The examiner's impression was 
that there was no acute disease process evident.   

Private treatment reports from Baptist Regional Medical 
Center dated in July 1987, private treatment reports from 
University of Tennessee Memorial Hospital dated from November 
1993 to December 1993, private treatment reports from 
S. Frame, M.D., dated in December 1993, private treatment 
reports from J. Gotcher, Jr., D.M.D., Ph.D., dated from 
December 1993 to January 1994, a VA neurological examination 
report dated in January 1995, an April 1996 SSA award, a VA 
spine examination report dated in September 1996, a VA 
addendum opinion dated in January 1997, private treatment 
reports from Marymount Medical Center dated from January 2002 
to February 2002, and private treatment reports from Cardinal 
Hill Healthcare System dated from March 1995 to January 2003, 
and a VA eye examination dated in June 2003 are all unrelated 
to treatment for a respiratory disability.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the RO developed a claim of entitlement to 
service connection for a respiratory disability as a result 
of exposure to asbestos.  The SMRs included an undated 
medical surveillance questionnaire in which the veteran 
reported exposure to asbestos in vocational school in August 
1983 to June 1984, prior to his entrance into service.  The 
SMRs were otherwise negative for any reference to exposure to 
asbestos.  Furthermore, the SMRs do not establish that the 
veteran was treated for any disability of the chest or lungs 
while he was in service.  A chest x-ray performed in April 
1987 revealed no significant chest abnormalities.  With the 
exception of the VA outpatient treatment reports, the medical 
evidence of record is silent for complaints or treatment for 
a respiratory disability.  The VA outpatient treatment 
reports document a diagnosis of mild bronchitis in September 
2002.  The records reflect that the veteran had a twenty-five 
year history of smoking two to three packs per day and that 
he had quit smoking one week prior to his examination.  A 
September 2002 x-ray revealed no acute infiltrate or 
pulmonary mass.  The examiner's impression was that there was 
no acute disease process evident.  The veteran was not 
diagnosed with a chronic disability and the examiner did not 
link bronchitis to the veteran's military service.  In the 
absence of a diagnosis of a chronic respiratory disability 
related to the veteran's military service, service connection 
is not warranted.  The preponderance of the evidence is 
against the claim.  

The Board notes that the veteran has alleged that he a 
respiratory disability related service including asbestos 
exposure.  While the veteran is capable of providing 
information regarding his respiratory symptoms, as a 
layperson, he is not qualified to offer medical opinions of 
diagnosis or nexus to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a respiratory disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen 
previously denied claims of service connection for low back 
pain syndrome and wedging of the thoracic spine and residuals 
of a tendon repair of the left foot and establish service 
connection for a respiratory disability.

The veteran submitted his current claim in August 2002.  The 
RO wrote to the veteran in April 2003 and notified him of the 
evidence/information needed to substantiate his claims and 
establish service connection for a respiratory disability.  
He was told what VA would do in the development of his claims 
and what he should do to support his contentions.  The 
veteran was specifically informed that he needed to submit 
new and material evidence for his claims for service 
connection for low back pain syndrome and wedging of the 
thoracic spine and residuals of a tendon repair of the left 
foot.  He was informed that new evidence means evidence 
submitted for the first time and material evidence is 
evidence that relates to an unestablished fact necessary to 
substantiate the claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while the veteran was 
not told of the criteria used to award disability ratings or 
the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
such issue is now before the Board.  Therefore, a remand in 
order to address rating or effective date issues is not 
necessary.

In regard to the application to reopen claims of service 
connection for low back pain syndrome and wedging of the 
thoracic spine and residuals of a tendon repair of the left 
foot, given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2007).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to these claims, at least not until new and material 
evidence is received.  Barnett, supra.  Specific 
notifications are required regarding the bases for the 
previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).  The veteran has been told of the bases of the prior 
denial and what was specifically required to reopen, as well 
as what is required to substantiate the underlying claims.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The April 1996 SSA award 
reflected that the veteran was in receipt of benefits based 
on a November 1993 motor vehicle accident and was unrelated 
to the issues on appeal.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for a respiratory 
disability should be granted.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any current 
respiratory disability is traceable to military service, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran was treated 
for mild bronchitis on one occasion since service, but there 
is no indication, except by way of unsupported allegation, 
that he now has a respiratory disability that may be 
associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

The application to reopen a claim of service connection for 
low back pain syndrome and wedging of the thoracic spine is 
denied.

The application to reopen a claim of service connection for 
residuals of tendon repair of the left foot is denied.

Entitlement to service connection for a respiratory 
disability is denied.  


REMAND

The Board has determined that the remaining issue must be 
remanded for further development.

The SMRs associated with the claims file reveal that the 
veteran was noted to have defective vision (20/100) of the 
left eye and the left eye was noted to be amblyopic on the 
May 1984 entrance examination.  The veteran reported a 
foreign object in his left eye in December 1985.  The veteran 
was assessed with a corneal abrasion.  The veteran reported 
"eye trouble" on the report of medical history prepared in 
conjunction with his March 1987 separation examination.  

Associated with the claims file is a January 1994 letter from 
University Eye Surgeons.  The letter reveals that the veteran 
was seen in January 1994 and that the records pertained to 
ophthalmology treatment.  No treatment reports from 
University Eye Surgeons were associated with the claims file.  
In order to properly assess the veteran's claim the records 
should be obtained.  

The January 1995 VA general medical examination included a 
fundoscopic examination of the veteran's eyes.  Examination 
of the left eye was noted to be difficult to visualize.  

Associated with the claims file is a SSA disability 
determination dated in April 1996.  The veteran was awarded 
SSA disability benefits due to a head injury with vision loss 
sustained in November 1993.  The medical records relied upon 
by SSA were not associated with the claims file.  Because the 
SSA award refers to vision loss the SSA records should be 
obtained.  

Private treatment reports from Marymount Medical Center dated 
from January 2002 to February 2002 reveal that the veteran 
was seen for pain in his left eye.  The veteran reported that 
he might have gotten glass in his eye after his son broke a 
window.  The left eye was noted to be red, watery, and 
painful.  

The veteran was afforded a VA eye examination in June 2003.  
The veteran reported an eye injury in service with decreased 
vision following the injury.  The veteran's visual acuity in 
the left eye was reported to be 20/160.  A July 2003 addendum 
included a diagnosis of optic nerve atrophy of the left eye 
which the examiner said was consistent with the veteran's 
field examination and which can be caused by trauma.  He said 
it was not consistent with the veteran's report of an eye 
injury secondary to a welding accident.  He concluded that it 
was unlikely that the optic atrophy and constricted visual 
field was caused or aggravated by the veteran's reported 
welding accident in service.  However, it does not appear 
that the examiner reviewed the claims file, including the 
service medical records and post-service treatment for an 
injury to the veteran's left eye in 2002.  In order to 
properly assess the veteran's claim, a new opinion should be 
obtained after additional records are obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for a left eye 
disability.  After securing the 
necessary releases, obtain those 
records that have not previously 
been secured, including any records 
from University Eye Surgeons and any 
VA outpatient treatment reports 
dated after January 2005.  If any 
records are unavailable a negative 
reply should be included in the 
claims file.

2.  Contact the Social Security 
Administration and request copies of 
all medical records relied upon in 
promulgating the April 1996 award.  
If any records are unavailable a 
negative reply should be included in 
the claims file.

3.  After completion of the above 
action, the veteran's claims file 
should be reviewed by the June 2003 
VA examiner.  The examiner should be 
requested to review the claims file 
and provide an opinion regarding the 
likelihood that the veteran's 
current optic atrophy or restricted 
visual field resulted from the left 
corneal abrasion the veteran 
sustained in service, or is 
otherwise traceable to military 
service.  The examiner is requested 
to indicate the probability (i.e., 
more likely than not or less likely 
than not) that any current left eye 
disability is related to the 
veteran's military service.  A 
complete rationale for the opinion 
should be included.  (If another 
examination is deemed necessary, an 
examination should be scheduled.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.)  

(If another examination is deemed 
necessary, the veteran is hereby 
notified that it is the veteran's 
responsibility to report for any 
scheduled examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if is not, take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


